                      Case 2:13-cr-00018-JCM-GWF Document 927 Filed 06/19/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7     UNITED STATES OF AMERICA,                            Case No. 2:13-CR-18 JCM (GWF)
                 8                                          Plaintiff(s),                     ORDER
                 9             v.
               10      LEON BENZER, et al.,
               11                                         Defendant(s).
               12
               13             Presently before the court is Assistant Federal Public Defender Katherine Tanaka’s motion
               14      to withdraw as attorney of record and for appointment of CJA counsel. (ECF No. 924). Ms.
               15      Tanaka moved to withdraw because an irreconcilable conflict arose between defendant Leon
               16      Benzer and the FPD’s office when he filed a § 2255 motion alleging ineffective assistance of
               17      counsel against the FPD. Id.; (see also ECF No. 922).
               18             Good cause appearing, the court grants Ms. Tanaka’s motion to the extent she seeks to
               19      withdraw. However, the court has already denied Benzer’s compassionate release motion for
               20      which Ms. Tanaka sought appointment of CJA counsel. (ECF No. 926). Accordingly, the court
               21      denies the request for appointment of CJA counsel as moot.
               22      ...
               23      ...
               24      ...
               25      ...
               26      ...
               27      ...
               28      ...

James C. Mahan
U.S. District Judge
                      Case 2:13-cr-00018-JCM-GWF Document 927 Filed 06/19/20 Page 2 of 2



                1             Accordingly,
                2             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Ms. Tanaka’s motion to
                3      withdraw as attorney of record and for appointment of CJA counsel (ECF No. 924) be, and the
                4      same hereby is, DENIED in part as moot and GRANTED in part, consistent with the foregoing.
                5             DATED June 19, 2020.
                6                                         ___________________________________________
                                                          UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
